Citation Nr: 0308748	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  00-20 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for chronic ethmoid 
sinusitis, currently evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to July 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the veteran's claim for a higher 
rating.  

A hearing was held before the undersigned Veterans Law Judge 
in Montgomery, Alabama in November 2001.  A transcript of the 
hearing testimony has been associated with the claims file.   
Thereafter, the Board remanded the issue to the RO for 
further development.  The requested developments have been 
accomplished to the extent possible and the case is now ready 
for appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim for a higher rating and has 
notified him of the information and evidence necessary to 
substantiate his claim.

2.  The veteran's sinus disability is currently manifested by 
subjective complaints of headaches, congestion, and drainage; 
and objective findings of nasal congestion, occasional 
treatment with antibiotics, treatment with decongestants, and 
normal sinus X-rays.


CONCLUSION OF LAW

The criteria for rating in excess of 10 percent for chronic 
ethmoid sinusitis have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.97, Diagnostic Code (DC) 6513 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2002).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  However, the Board has 
been directed to consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (finding it appropriate to consider factors 
outside the specific rating criteria in determining level of 
occupational and social impairment).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002). 

The RO has rated the veteran's sinus disability under DC 6511 
for chronic ethmoid sinusitis.  Under DC 6511, a 10 percent 
rating is warranted when there are one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent rating is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  An endnote indicates that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.

Based on the medical evidence of record, the Board finds that 
a higher rating is not warranted at this time.  First, the 
veteran submitted a statement by a private treating physician 
with his claim indicating that he had treated the veteran in 
the office on five occasions from January 1999 to January 
2000.  While diagnosed with chronic sinusitis, there is no 
indicating that the veteran required prolonged antibiotic 
treatment or bedrest, nor does the number of treatments 
satisfy the requirement of six non-incapacitating episodes 
over the one-year period necessary for a 30 percent 
disability rating.  Therefore, there is no basis for a higher 
rating based on this evidence.

Next, the Board has reviewed the outpatient treatment records 
and finds no basis for a higher rating.  Since he filed his 
claim in January 2000, the medical evidence shows treatment 
for complaints of sinus pain and drainage in February 2000, 
October 2000, April 2001, July 2001, and April 2002.  Sinus 
X-rays dated in February 2000 and September 2001 were normal.  
While he received treatment with medication, including 
antibiotics and decongestants, it does not appear that he 
required prolonged antibiotic therapy or bedrest.  Further, 
the treatment records fail to show more than six non-
incapacitating episodes per year of sinusitis.

Moreover, in a February 2000 VA examination the veteran 
reported nasal congestion, occasional watering of the eyes, 
and watery discharge from the nose.  After a physical 
examination, the examiner found no evidence of paranasal 
sinus disease in any of the sinuses.  The final diagnoses 
included probable vasomotor rhinitis.  This is consistent 
with a September 2001 VA examination, at which time the 
veteran complained of headaches, congestion, rhinorrhea, and 
mucus but was unable to distinguish between ethmoid 
sinusitis, head colds, and allergies.  Medications included 
Actifed, which gave him relief, and an "occasional" 
prescription for antibiotics.  The examiner remarked that no 
clear allergic features were elicited and the veteran 
reported that the symptoms were worse in cold weather.  
Palpation of the sinuses failed to elicit tenderness, and 
there was no purulence, crusting, or polyps.  The examiner 
reviewed the X-rays and noted no radiographic evidence of 
significant underlying sinusitis.  The diagnoses included 
chronic ethmoid sinusitis, without further or new findings 
from the previous examination.  The examiner also diagnosed 
significant vasomotor rhinitis, which he remarked could be 
the consequence of the veteran's underlying ethmoid 
sinusitis.  

Focusing only on the veteran's service-connected sinus 
disability, the Board finds that the veteran's symptomatology 
warrants no more than a 10 percent disability.  To this end, 
the Board places significant probative value on outpatient 
treatment records reflecting on-going treatment for 
headaches, congestion and drainage but not to the level 
required of a 30 percent disability.  The Board also places 
probative value on two sinus X-rays taken while the claim was 
on appeal showing clear sinuses and on two VA examinations 
revealing essentially normal sinuses.  Therefore, there is no 
basis for a greater than 10 percent disability rating at this 
time.

The Board has considered the veteran's sworn testimony and 
written statements that his sinusitis is worse than currently 
evaluated.  Further, his family submitted written statements 
that the veteran missed work several days a week and was in 
constant pain because of a sinus condition.  Although their 
statements and his sworn testimony are probative of 
symptomatology, the statements are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
Moreover, the veteran and his family may provide an account 
of their observations, the Board accords these account of 
little probative value because laypersons are unqualified to 
render medical diagnoses.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.

Finally, in denying the veteran's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicating which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants and has kept the veteran informed of its actions to 
develop the record, of the need for him to submit specific 
types of competent evidence that would substantiate his 
claim, and of the specific reasons for denying his claim.  By 
virtue of the information contained in the March 2000 rating 
decision, the May 2000 statement of the case, and the August 
2000 and October 2002 supplemental statements of the case 
issued during the pendency of the appeal, the veteran and his 
representative were told that there was no evidence showing 
that he was entitled to a higher rating.  

Further, the RO also notified him by letter dated in July 
2002 of his due process rights under the VCAA and what 
evidence was necessary to establish entitlement to benefits, 
what information he needed to submit evidence in support of 
his claim, and where to send the information.  He was told to 
submit any additional evidence he wanted considered and that 
VA would assist him in obtaining the records.  Moreover, the 
Board remanded this issue in April 2002 to ensure that the 
veteran was notified of his due process rights under the 
VCAA.  

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  To that 
end, it appears that all medical records identified by the 
veteran have been associated with the claims file, including 
VA outpatient clinical records, a private medical statement, 
and VA examination reports.  In addition, the veteran asked 
and was provided with an opportunity to present testimony 
before the Board in November 2001.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claims on appeal have 
been made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this matter 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

As such, the Board finds that the record as it stands is 
sufficient to decide the claim and no additional development 
is needed.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied and a decision on the merits is 
not prejudicial to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

The claim for entitlement to an increased rating for chronic 
ethmoid sinusitis, currently evaluated at 10 percent 
disabling, is denied.



		
	M. W. GREENSTREET
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

